DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I- Claims 1-8 in the reply filed on 12/28/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassi (WO2021053488A1), Ishii (US8469213A1), further in view of Naumann (WO2021068058A1).

Regarding claim 1, Bassi teaches a screw capping device configured to remain tethered to a container after opening of the container comprising (Fig. 1 shows the closing cap 1 that can be configured to remain tethered to a container 2 after opening of the container):
	a cylindrical wall having a longitudinal axis (Fig. 1 shows lateral wall 3 having an axis Z), an end closed by a bottom (Fig. 1 shows transversal wall 4), and an open end (Fig. 1 shows 
wherein the first section has an inner surface comprising an inner threading arranged to cooperate with a neck threading arranged on a neck of the container (Fig.5 shows the closure element 302 having an inner surface where the threads 310 are located that are arranged to cooperate with a neck of the container 2 ), the first section being configured to be alternatively in a closed position wherein the first section is screwed on the neck and an open position, wherein the first section is unscrewed from the neck and the neck is open (fig. 1 shows the closure element 302 in a closed position when it is screw on the neck of container 2 and then open position in fig.5 when it is unscrewed from the neck of container and neck is open),     
wherein the first section is connected to the second section by a circumferential junction comprised in a plane perpendicular to the longitudinal axis (Fig. 1 shows lateral wall 3 including separating line 5 that connects it to retaining ring 301 in a plane perpendicular to the axis Z ), the circumferential junction comprising a non-breakable connection extending symmetrically over a first predetermined distance on either side of a generator of the cylindrical wall and a first breakable connection completing the circumferential junction( see annotated fig. 2 of Bassi below), 
Annotated fig. 2 of Bassi

    PNG
    media_image1.png
    832
    918
    media_image1.png
    Greyscale

	wherein the first breakable connection and the second breakable connection are configured to be broken during a first unscrewing of the first section (“Along the separating line 5 there may be a plurality of breakable bridges, not illustrated, which connect the retaining ring 301 to the closing element 302. The breakable bridges are designed to be broken the first time the cap 1 is moved to the open position, to signal that the container is no longer whole.” Bassi page 16 lines 19-23).

Ishii teaches wherein the inner surface comprises projecting circular element arranged to cooperate with a retaining element (Fig. 6 shows the inner surface of bottom portion 6 with engaging means 34 that cooperate with jaw portion of 68 on the neck portion 64). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner surface of retaining ring disclosed by Bassi by adding the engaging means as disclosed by Ishii in order to keep the retaining ring on the neck of the container .
wherein the second section comprises a second breakable connection extending parallel to the circumferential junction, the second connection extending symmetrically over a second predetermined distance on either side of the generator of the cylindrical wall, the second predetermined distance being greater than the first predetermined distance (see annotated fig. 2 of Bassi above, where the second predetermined distance being greater than the first predetermined distance). Bassi does not teach wherein the second connection is a breakable connection. 
Naumann does teach wherein the second connection is a breakable connection (Fig. 1 shows the frangible bridges 88 that are provided on the tamper band 16 are breakable as shown in fig. 5A). It would have been obvious for one of ordinary skill in the art before the effective filing date of 

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bassi as modified in claim 1 further teaches wherein the second breakable connection has a rounded portion facing the non-breakable connection, the rounded portion having a peak opposite the circumferential junction (Annotated fig.2 of Bassi above shows where the peak would be formed when which is rounded and facing the non-breakable connection which is opposite of the separating line 5).

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Bassi as modified in claim 2 further teaches wherein the peak of the rounded portion is comprised by the generator of the cylindrical wall (annotated fig. 2 shows the peak is comprised around the generator of lateral wall 3)

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bassi as modified in claim 1 further teaches wherein the projecting circular element comprises a plurality of distributed parts separated from one another along the plane perpendicular to the longitudinal axis (Fig.6 “The engaging means 34 in the illustrated embodiment is composed of a plurality of engaging pieces 36 arranged with spacing in the circumferential direction, and each of the engaging pieces 36 extends upward radially inwardly 

Regarding claim 5, the references as applied to claim 4 above discloses all the limitations substantially claimed. Bassi as modified in claim 4 further teaches wherein each of the plurality of distributed parts comprise a hooking rail supported by at least one gusset (see annotated fig.6 of Ishii below for hooking rail and gusset).
Annotated fig.6 of Ishii

    PNG
    media_image2.png
    650
    703
    media_image2.png
    Greyscale

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bassi as modified in claim 1 further teaches a container comprising a neck 
	
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 further in view of Bertolaso (US20100258521A1).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bassi as modified in claim 1 does not teach a seal covering the bottom of the closed end of the cylindrical wall, the seal being arranged to contact a free end of the neck of the container when the first section is in the closed position. 
Bertolaso does teach a seal covering the bottom of the closed end of the cylindrical wall, the seal being arranged to contact a free end of the neck of the container when the first section is in the closed position (Fig. 5 shows the seal 19 covering the bottom wall 12 of the closed end of the cap 1, and the seal is being arranged to contact a free end of the neck of the container when the cap is in closed position ass seen in fig. 4) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closing cap  disclosed by Bassi by adding the seal as disclosed by Bertolaso in order to tell the user if the container been tampered with. “The cap according to the present invention is of the screw type with a safety seal for indicating initial opening and therefore ensuring that the bottle is protected against possible tampering.”(Bertolaso, 0003)

Regarding claim 7, the references as applied to claim 6 above discloses all the limitations substantially claimed. Bassi as modified in claim 6 does not teach lugs arranged to retain the seal against the bottom when the free end of the neck is not in contact with the seal.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mallet (US20050211657A1), Dreyer (US20210122532A1) - peak similar to applicants and, Grussen (US4394918A) and see PTO-892 for additional relevant references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735